  Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 1 of 6 PageID: 1




Brian C. Brook (NJ Bar No. 050442013)
Brook & Associates, PLLC
100 Church St., Fl. 8
New York, NY 10007
(212) 256-1957
brian@brook-law.com
Attorney Pro Se and for Defendants Brook
& Associates, PLLC and Clinton Brook &
Peed

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

ERIC INSELBERG AND INSELBERG                       )
INTERACTIVE, LLC                                   )
                                                   )
         Plaintiffs,                               )
                                                   )   Case No. 20-10789
v.                                                 )
                                                   )
BRIAN C. BROOK, ESQ.; TIMOTHY R.                   )
CLINTON, ESQ.; CLINTON BROOK & PEED; )
BROOK & ASSOCIATES, PLLC; CLINTON & )
PEED; and JOHN DOES, ESQS., 1-10 and JANE )
DOES, ESQS., 1-10 (a fictitious designation for )
presently unknown licensed attorneys,              )
professionals and/or unknown persons or entities), )
jointly, severally and in the alternative,         )
                                                   )
         Defendants.



                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, upon the consent of all Defendants, Defendants Brian

C. Brook, Clinton Brook & Peed, Brook & Associates, PLLC, through their undersigned attorney,

and pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and 28 U.S.C. § 1446, hereby submit this

Notice of Removal. As grounds for removal, Defendants state as follows:

      1.       On June 24, 2020, Plaintiffs, Eric Inselberg and Inselberg Interactive, LLC, filed a

Complaint captioned Eric Inselberg and Inselberg Interactive, LLC v. Brian C. Brook, Esq.,


                                                1
   Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 2 of 6 PageID: 2




Timothy R. Clinton, Esq., Clinton Brook & Peed, Brook & Associates, PLLP [sic], Clinton & Peed,

and John Does, Esqs., 1-10, in the Superior Court of New Jersey, Law Division, Bergen County, at

Docket No. L-3659-20. Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’

Complaint, as originally filed.

        2.      On July 13, 2020, Plaintiffs filed an Amended Complaint. Attached hereto as

Exhibit B is a true and correct copy of Plaintiffs’ Amended Complaint.

        3.      No other process, pleadings, or orders have been served upon Defendants in this

case, nor have there been any other proceedings in this action. 28 U.S.C. § 1446(a).

        4.      Defendants Brian C. Brook, Brook & Associates, PLLC, and Clinton Brook & Peed

executed an acknowledgment of service of the summons and complaint on July 21, 2020.

Certification of Brian Brook ¶ 4 (attached hereto as Exhibit C).

        5.      The Complaint asserts claims of professional negligence against the Defendants in

connection with Defendants’ prior legal representation of Plaintiffs. There are numerous allegations

concerning the fees charged in connection with those representations, suggesting that the Complaint

may seek to claw back some or all of those fees, in addition to seeking unquantified damages for

alleged emotional distress.

        6.      This lawsuit is a civil action within the meaning of 28 U.S.C. §§ 1441(a) and

1446(b), which govern the removal of civil actions to the District Courts of the United States.

        7.      This Notice is filed with this Court within 30 days of Defendants’ receipt through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based. 28 U.S.C. § 1446(b).

        8.      This Notice of Removal is being filed on behalf of all named Defendants. Ex. C

¶ 12.



                                                  2
   Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 3 of 6 PageID: 3




       9.       The citizenship of fictitious defendants is ignored for purposes of removal. 28

U.S.C. § 1441(b)(1).

       10.      Plaintiffs are both citizens of the State of New Jersey, residing at 26th Avenue at

Port Imperial, Unit 211, West New York, New Jersey. Ex. A ¶¶ 1–2.

       11.      Defendant Brian Brook, at the time of this case’s filing, was a citizen of the State

of New York, residing at 420 W 25th Street, Apartment 4B, New York, New York. Ex. C ¶ 9.

       12.      Defendant Timothy Clinton is a citizen of the District of Columbia. Id. ¶ 14.

       13.      Defendant, Clinton Brook & Peed, was a general partnership with two partners:

Brook & Associates, PLLC and Clinton & Peed, PLLC. Id. ¶ 10.

       14.      The citizenship of a partnership or limited liability company is determined based

on the citizenship of its partners or members. Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99,

105 (3d Cir. 2015) (“[T]he citizenship of partnerships and other unincorporated associations is

determined by the citizenship of [their] partners or members. The state of organization and the

principal place of business of an unincorporated association are legally irrelevant. Accordingly, the

citizenship of an LLC is determined by the citizenship of its members.”) (internal quotation marks

and footnotes omitted).

       15.      Brook & Associates, PLLC is a single-member professional limited liability

company with Brian Brook as its sole member. Ex. C ¶ 11. Accordingly, it was a citizen of New

York at the time this lawsuit was filed.

       16.      Clinton & Peed, PLLC is a professional limited liability company with four

members: three are residents in the District of Columbia, and one is a resident of Virginia. Id. ¶ 13.

       17.      Accordingly, Clinton Brook & Peed is considered a citizen of New York, Virginia,

and the District of Columbia.



                                                   3
   Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 4 of 6 PageID: 4




       18.      Because Defendants are not citizens of the State of New Jersey, there is complete

diversity of citizenship between the parties.

       19.      Furthermore, because Defendants are not citizens of New Jersey, they are eligible

to remove the case to the federal district court in New Jersey. 28 U.S.C. § 1441(b)(2).

       20.      Upon information and belief, the amount in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs. Ex. C. ¶¶ 1–3.

       21.      Accordingly, this action is a civil action over which this Court has original

jurisdiction under 28 U.S.C. § 1332(a) and it is removable pursuant to 28 U.S.C. §§ 1441(a) and

1446(b).

       22.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice

of removal of the action to Counsel for Plaintiff and will electronically file a copy of this Notice of

Removal with the Clerk of the Superior Court of New Jersey.

        WHEREFORE, the above-entitled action is hereby removed from the Superior Court of

New Jersey, Law Division, Bergen County to the United States District Court for the District of

New Jersey.



                                                       /s/ Brian C. Brook
                                                       Brian C. Brook (NJ 050442013)
                                                       Brook & Associates, PLLC
                                                       100 Church St., Fl. 8
                                                       P.O. Box 5084
                                                       New York, NY 10007
                                                       (212) 256-1957
                                                       brian@brook-law.com

                                                       Attorney Pro Se and for Defendants Brook
                                                       & Associates, PLLC and Clinton Brook &
                                                       Peed

Date: August 19, 2020

                                                   4
  Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 5 of 6 PageID: 5




Brian C. Brook (NJ Bar No. 050442013)
Brook & Associates, PLLC
100 Church St., Fl. 8
New York, NY 10007
(212) 256-1957
brian@brook-law.com
Attorney Pro Se and for Defendants Brook
& Associates, PLLC and Clinton Brook & Peed

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

ERIC INSELBERG AND INSELBERG                       )
INTERACTIVE, LLC                                   )
                                                   )
         Plaintiff,                                )
                                                   )    Case No. _______________
v.                                                 )
                                                   )
BRIAN C. BROOK, ESQ.; TIMOTHY R.                   )
CLINTON, ESQ.; CLINTON BROOK & PEED; )
BROOK & ASSOCIATES, PLLC; CLINTON & )
PEED; and JOHN DOES, ESQS., 1-10 and JANE )
DOES, ESQS., 1-10 (a fictitious designation for )
presently unknown licensed attorneys,              )
professionals and/or unknown persons or entities), )
jointly, severally and in the alternative,         )
                                                   )
         Defendants.


                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Defendants’ Notice

of Removal to be served upon the following counsel of record by U.S. Mail, postage prepaid, on

August 19, 2020:

       Kenneth S. Thyne, Esq.
       Roper & Thyne, LLC
       77 Jefferson Pl.
       Totowa, NJ 07512
       Attorney for Plaintiffs
                                                       /s/ Brian C. Brook
                                                       Brian C. Brook (NJ 050442013)

                                                1
Case 2:20-cv-10789-CCC-MF Document 1 Filed 08/19/20 Page 6 of 6 PageID: 6




                                        Brook & Associates, PLLC
                                        100 Church St., Fl. 8
                                        P.O. Box 5084
                                        New York, NY 10007
                                        (212) 256-1957
                                        brian@brook-law.com
                                        Attorney Pro Se and for Defendants Brook
                                        & Associates, PLLC and Clinton Brook &
                                        Peed




                                    2
